The opinion of the court was delivered by
Souddeb, J.
Samuel A. Pancoast, the defendant, presented an application to the Court of Common Pleas for a license to keep an inn and tavern, pursuant to the statute,. September 11th, 1890. The court refused to grant a license. Subsequently, on October 8th, 1890, he moved, by his counsel, for a reconsideration of the action of the court in rejecting his license, which motion was denied. November 11th, 1890, on motion to reconsider their action in refusing the application, the court opened the case, and allowed the applicant to withdraw his petition from the files of the court.
At December Term, 1890, another application was made by Pancoast for license at the same, place, in the township of Mantua. A remonstrance was presented, many witnesses were examined on both sides, and, after hearing, on December 15th, 1890, the license was granted. The objection to this license is that the statute says, section 35, that it shall not be lawful for an applicant, whenever the Court of Common Pleas shall reject and refuse to grant the application, to apply again for said license at any time within one year thereafter.. Rev., p. 491.
We-think. this objection-..is-well taken-. The court having considered the application at September Term, rejected and refused it. This action was final; the power of the court in. the premises was exhausted, and it could not at a subsequent day reconsider it and permit the applicant to withdraw his-application. The evident purpose was, after the experiment had been tried upon the court aud failed, to avoid the effect of the statute that forbade the applicant to apply again for the license at any time within a year after his application had-been rejected. The policy of the act being so clearly shown,, to protect both the court and the public from being importuned and harassed by repeated applications after a decision, has once been made, this would be best attained by holding *555that the refusal of the court, having been once deliberately-made, shall be final, and prevent another application being-made within a year thereafter. There is another part of the statute which makes this result conclusive. Section 11 requires that the application shall be made on the first day of the session of the court, and “the said court shall, on the-first day of said session, or on some other day thereof pub- ■ licly fixed, or by the said court on the said first day, determine-in open court on said application by granting or refusing the-same.” This demands that public notice shall be given, that everyone interested may attend and have a hearing whenever the court shall act by- granting or refusing the license. To-open the matter at a subsequent day in the term, reconsider and allow the application to be withdrawn, without such public notice, is not within the power of the court, and any such action taken is a nullity. It follows that, the judgment of the court in refusing the license at September Term being final, the application at December Term following was prohibited by statute, and the order granting the license, and the-license itself, will be adjudged null and void.